DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the "locking mechanism… positive-locking locking mechanism with resilient pretensioning force" (claim 22) must be shown or the features canceled from the claims.  Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is unclear as to what element provides/incurs the “drive movement”, i.e., a drive movement of what element?
Claim 16 is unclear as to what element provides/incurs the “activation direction”, i.e., a shiftable vehicle gearbox which is constructed to be displaced parallel with an activation direction of what element?  If the gearbox is meant to define the activation direction why set it forth as merely parallel thereto?
Claim 18 is unclear as to whether “a gearbox” is to refer to the previous claim 1 gearbox or to an additional element.  Claims 29-31 are similarly double inclusively phrased and thus also rejected.
The claim 19 limitation “the shift element is directly connected to a gearbox output of the gearbox” contradicts the figures which show shift element (1) indirectly connected to a gearbox output (2) via elements (6, 8 and 3a) therebetween.2
The claim 20 limitation “the mechanism is integrated in the shift element” appears to be opposite to what is shown in the figures, i.e., shift element (1) partially in the mechanism (M).2
Claim 22 recites “"locking mechanism… positive-locking locking mechanism with resilient pretensioning force" (claim 22) in direct contradiction to the figures which show no such structure, thereby rendering the full scope of the claimed invention unclear.2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-31 (as best understood)3 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kramer US20170175863.
Claim 16.  A shift element (shift fork 50) for a shiftable vehicle gearbox (transmission 4) which is constructed to be displaced parallel with an activation direction (direction parallel to spindle axis of the spindle 48), comprising: a mechanism (see written description of “convertor unit 47 which converts a rotational movement into a linear movement”) which is constructed to convert a drive movement (movement applied to 47) which is applied to a drive interface (drive interface of 47) of the mechanism into a displacement of the shift element parallel with the activation direction (see figures depicting shift fork/element 50 and written description of the operation thereof).  
Claim 17.  The shift element as claimed in claim 16, wherein the drive movement is constructed as a rotational movement and/or the activation direction is constructed to be linear  (see written descriptions of the functioning of the structural elements bolded for claim 16 above). 
Claim 18.  The shift element as claimed in claim 16, wherein the mechanism has a gearbox which is constructed to convert the drive movement into the displacement of the shift element, and the gearbox has a movement thread (see written description of spindle thread and spindle sleeve thread). 
Claim 19.  The shift element as claimed in claim 18, wherein the shift element is directly connected to a gearbox output (49) of the gearbox. 
Claim 20.  The shift element as claimed in claim 16, wherein the mechanism is integrated in the shift element (see figures).  
Claim 21.  The shift element as claimed in claim 16, wherein the shift element is constructed to adjust a shift position in the vehicle gearbox, and the shift element is constructed as a shift fork (“shift fork” 50).  See written description. 
Claim 22.  The shift element as claimed in claim 16, wherein the shift element has a locking mechanism (65) which is constructed to lock the shift element in at least one position parallel with the activation direction, and the locking mechanism is constructed as a positive-locking locking mechanism with resilient pre-tensioning force (via 64).  
Claim 23.  The shift element as claimed in claim 16, wherein the shift element has a detection mechanism (sensor 24) which is constructed to detect a position of the shift element in the activation direction.  
Claim 24.  An actuator for a shiftable vehicle gearbox, comprising: a shift element as claimed in claim 16, wherein the actuator is constructed to adjust at least two shift positions of the shiftable vehicle gearbox with the shift element (see figures and written description).
Claim 25.  The actuator as claimed in claim 24, further comprising: a drive device (13) which is constructed to apply the drive movement to the mechanism, wherein the drive device is directly connected to the drive interface of the mechanism.   
Claim 26.  The actuator as claimed in claim 25, wherein the actuator is constructed to be provided at least partially in the vehicle gearbox (see figures). 
Claim 27.  The actuator as claimed in claim 24, wherein the actuator has a control unit (see written description of “electronic control unit”) which is constructed to control the actuator.   
Claim 28.  The actuator as claimed in claim 16, further comprising: a signal interface (see written description of “electronic control unit” and/or “control signal” and/or “controlling the actuator”) which is constructed to receive a control signal in order to control the actuator and/or which is constructed to transmit a status signal of the actuator to a receiver, and/or an energy interface which is constructed to receive energy for operating the actuator.   
Claim 29.  A vehicle gearbox, comprising: a shift element as claimed in claim 16.    
Claim 30.  A vehicle gearbox (transmission 4), comprising: an actuator as claimed in claim 24.  
 Claim 31.  The vehicle gearbox (transmission 4) as claimed in claim 29, wherein the vehicle gearbox has at least two shift positions (see written description of shifting), is constructed for an electrically driven vehicle (see written description of “electric drive” and “motor vehicle”), and/or is constructed for a utility vehicle (noting that all vehicles inherently have some “utility”).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Kramer US20170175863 in view of Enami US 9739373.
As detailed elsewhere above Kramer discloses claim 22 within the broadest reasonable interpretation of the claim language as best as it can be understood (see 35 USC 112 rejections).  Alternatively, note that Enami teaches the desirability/obviousness of a different version of fork locking via “ball clicks 19” locking/contacting shift fork F2 in fig.10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        3 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).